          Case 1:20-cr-00326-LTS Document 33 Filed 07/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                          Protective Order

                  v.                                                               20 Cr. 326 (LTS)

 Francis Guzman Sanchez, and
 Eduardo Garcia,

                              Defendants.



              Upon the application of the United States of America, the Court hereby finds and orders

as follows:

        1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that would impede, if prematurely disclosed, the Government’s ongoing investigation of

uncharged individuals and that is not authorized to be disclosed to the public or disclosed beyond

that which is necessary for the defense of this criminal case.

        2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that affects the privacy

and confidentiality of individuals and entities and that identifies, or could lead to the identification

of, witnesses who may be subject to intimidation or obstruction, and whose lives, persons, and

property, as well as the lives, persons and property of loved ones, may be subject to risk of harm
          Case 1:20-cr-00326-LTS Document 33 Filed 07/22/20 Page 2 of 5




absent the protective considerations set forth herein. The Government’s designation of material as

sensitive disclosure material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

           (a) The defendant;

           (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action;

           (c) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material shall be disclosed only as follows:

           (a) The defendant;

           (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.


                                                 2
           Case 1:20-cr-00326-LTS Document 33 Filed 07/22/20 Page 3 of 5




         5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

         6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation. Upon consent of all counsel, the Government is authorized

to disclose to counsel for the defendants, for use solely as permitted herein, the entirety of such

seized ESI as the Government believes may contain disclosure material (“the seized ESI disclosure

material”).    The defendant, defense counsel, and personnel for whose conduct counsel is

responsible, i.e., personnel employed by or retained by counsel, may review the seized ESI

disclosure material to identify items pertinent to the defense. They shall not further disseminate or

disclose any portion of the seized ESI disclosure material except as otherwise set forth under this

Order.

         7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion




                                                  3
           Case 1:20-cr-00326-LTS Document 33 Filed 07/22/20 Page 4 of 5




made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

        8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order.

        9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




[Continued on Following Page]




                                                 4
            Case 1:20-cr-00326-LTS Document 33 Filed 07/22/20 Page 5 of 5




                                   Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


Agreed to by:_________________________                     Date:      July 21, 2020
   Sarah Mortazavi
   Assistant United States Attorney



   __/s/ Barry Weinstein___________                        Date:      July 21, 2020
   Barry Weinstein, Esq.
   Counsel for Eduardo Garcia


      /s/ Kenton Attah-Krah
   ___________________________                             Date:      July 22, 2020
   Greg Morvillo
   Kenton Atta-Krah
   Counsel for Francis Guzman Sanchez


SO ORDERED:

Dated: New York, New York
              22 2020
       July _____,

                                              /s/ Laura Taylor Swain
                                            _______________________________________
                                            THE HONORABLE LAURA TAYLOR SWAIN
                                            UNITED STATES DISTRICT JUDGE




                                               5
